Citation Nr: 0320207	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  02-11 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to an increased evaluation for tendonitis of 
the left knee, with spurring and dish involvement, currently 
rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for tendonitis of 
the left elbow, currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for eczematous 
dermatitis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from March 1979 to October 
1984 and from September 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating determination of 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO). 


FINDINGS OF FACT

1.  The veteran's impairment of the left knee has not been 
shown to cause subluxation or lateral instability.

2.  Flexion of the left knee to less than 30 degrees and 
extension to no less than 15 degrees, even when considering 
flare-ups, has not been demonstrated. 

3.  The left elbow disability is manifested by complaints of 
pain with flexion to at least 120 degrees and with extension 
limited to no more than 21 degrees on clinical examination.




CONCLUSIONS OF LAW

1.  Left knee tendonitis with spurring and dish involvement 
is no more than 10 percent disabling.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5260, 5261 (2002).

2.   The criteria for the assignment of a disability 
evaluation in excess of 10 percent for tendonitis of the left 
elbow have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5206, 5207, 5208 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106- 475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). In this case, VA's duties 
have been fulfilled.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the June 2001 rating 
determination, the June 2002 SOC, and the February 2003 SSOC 
informed the appellant of the information and evidence needed 
to substantiate this claim.  Furthermore, in an April 2001 
letter, the RO informed the veteran of VA's duty to notify 
him about his claim; VA's duty to assist him in obtaining 
evidence about his claim; what the evidence had to show to 
establish entitlement; what information or evidence was still 
needed from the veteran; what he could do to help with his 
claim; where to send information or evidence; and where to 
call if he needed any assistance.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran has also been afforded 
several VA examinations with regard to his claim.  VA has met 
all VCAA duties.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2002), which require the evaluation of the complete 
medical history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.


Left Knee Tendonitis, with Spurring and Dish Involvement

Limitation of motion of the knee is addressed in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent rating where flexion of the 
leg is limited to 60 degrees; 10 percent rating where flexion 
is limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; a 30 percent rating where extension is limited to 20 
degrees; a 40 percent rating where extension is limited to 30 
degrees; and a 50 percent rating where extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.

A review of the record demonstrates that the RO granted 
service connection for tendonitis of the left knee with 
spurring and dish involvement in a January 1999 rating 
determination and assigned a 10 percent disability 
evaluation. 

In May 2001, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran reported having a 
sharp to dull ache in his knees, which was constant.  The 
pain occurred in the morning when awakening and lasted for 30 
minutes.  It was aggravated by prolonged standing or walking 
and when going up or down a flight of stairs.  It was 
relieved by taking medication twice a day.  The veteran did 
not report a history of acute trauma to the knee.  He 
reported having flare-ups of pain in both knees on a daily 
basis which lasted several hours and were precipitated by 
prolonged standing or walking or when going up or down 
stairs, especially in cold or humid conditions.  The veteran 
noted that he sometimes could not jog or run because of the 
pain in the knee.  He also noted having swelling in both 
knees after prolonged standing.  The knee did not give out on 
him.  The veteran stated that it interfered with his daily 
activity in that he could not walk or stand for an extended 
period of time.  

Physical examination of the left knee revealed flexion to 125 
degrees and extension to -4 degrees.  Crepitation was 1+ and 
there was no effusion and no atrophy of the quadriceps 
muscle.  There was no laxity of the left knee joint.  Pain 
began at 130 degrees of flexion and ended at 125 degrees.  
Pain began at -10 degrees of extension and ended at -5 
degrees.  On acute flare-ups of pain there was probably 25 
percent less range of motion of the left knee, but the 
examiner indicated that he could not give exact degrees.  
Pain was visibly manifested in the left knee on motion.  
There was no ankylosis.  There was also no gait or weight 
bearing abnormality involving the left knee.  X-rays of the 
knee revealed normal architecture of the bone with 
preservation of the joints.  There was no fluid present.  A 
diagnosis of chronic patellar tendonitis of the left knee was 
rendered.  

In his July 2002 substantive appeal, the veteran reported 
having instability and buckling of his knee.  

In December 2002, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported having pain in the anterior aspect of the left knee 
when first standing after prolonged sitting and when climbing 
stairs.  The pain increased with kneeling.  He noted 
infrequent swelling of the knee and indicated that he did not 
have flares of knee pain.  He reported taking no medication 
and stated that he did not use orthoses.  He noted having 
taken to two to three weeks of sick leave in the past year.  
His job required strenuous work such as lifting hoses and 
repairing pumps and large valves.  

Physical examination of the left knee revealed no effusion, 
deformity, or ligament laxity.  There was no tenderness, 
palpable defects, or swelling of the quadriceps tendon or 
patellar ligament.  There was also no joint line tenderness 
and McMurray sign was absent.  There was no crepitation on 
active knee motion and the patellar entrapment sign was 
negative.  Range of motion of the left knee was from 0 to 120 
degrees.  X-rays of the right knee showed no abnormality.  A 
diagnosis of tendonitis of the left knee, not found, was 
rendered.  

The criteria for a compensable evaluation for tendonitis of 
the left knee under DC 5257 have not been met.  At the time 
of this May 2001 VA examination, the veteran reported that 
his knee did not give out on him.  Physical examination 
performed at that time revealed that there was no laxity of 
the left knee joint.  X-rays of the knee revealed normal 
architecture of the bone with preservation of the joints.  
Physical examination performed at the time of the veteran's 
December 2002 VA examination also revealed no deformity or 
ligament laxity.  As such, the criteria for a compensable 
evaluation under DC 5257 have not been met.  The Board does 
note that the veteran reported having buckling of his knee in 
his July 2002 substantive appeal; however, the Board is 
placing more probative weight on the findings made at the 
time of the two VA examinations.  The veteran is competent to 
report that his knee buckles.  However, his recent statements 
are inconsistent with his prior statement and inconsistent 
with the more objective clinical findings.  The Board finds 
that the recent assertions are not confirmed and are not 
reliable.

The criteria for an increased evaluation for under DC 5260 
have not been met as the veteran was found to have flexion to 
125 degrees at the time of his May 2001 VA examination and to 
have flexion to 120 degrees at the time of his December 2002 
VA examination.  An increased evaluation is also not 
warranted under DC 5261 as extension was to -4 degrees at the 
time of the May 2001 VA examination and to 0 degrees at the 
time of the December 2002 VA examination.  

The Board does note that the veteran was found to have pain 
at 130 degrees of flexion but that the pain ended at 125 
degrees and that he was found to have pain at -10 degrees 
extension, but that the pain ended at -5 degrees.  It further 
observes that the pain was found to be present with knee 
motion at the time of the May 2001 VA examination.  Moreover, 
while the examiner could not give an exact degree measurement 
as to limitation of motion caused by pain, he did indicate 
that on acute flare-ups there was probably a 25 percent loss 
of motion for the left knee.  The examiner further indicated 
that there was no evidence of atrophy of the quadriceps 
muscle.  Furthermore, at the time of the veteran's December 
2002 VA examination, there was no crepitation on active knee 
motion and no findings of tendonitis of the knee.  Even when 
taking into consideration the loss of function caused by 
pain, an increased evaluation based upon limitation of 
function would not be warranted as a 25 percent reduction in 
limitation of motion still would not warrant an increased 
evaluation.  The Board is sympathetic to the veteran's 
beliefs but is placing greater emphasis upon the objective 
medical findings.  


Left Elbow

Under Diagnostic Code 5206, for either the major or minor 
arm, when flexion of the forearm is limited to 110 degrees, a 
0 percent (noncompensable) rating is assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5206 (2002).  A 10 percent rating is 
warranted if flexion is limited to 100 degrees.  Id.  A 20 
percent rating requires limitation of forearm flexion to 90 
degrees, if either the major or minor extremity is involved.  
Id.  A 30 percent rating requires flexion limited to 70 
degrees for the major extremity, while a 20 percent 
evaluation is assigned for the minor extremity when flexion 
is limited to 70 degrees.  Under Diagnostic Code 5207, for 
either the major or minor arm, limitation of extension of the 
forearm from 45 to 60 degrees warrants a 10 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5207 (2002).  If extension 
is limited to 75 degrees, a 20 percent rating is appropriate 
if either upper extremity is involved.  Id.  If extension is 
limited to 90 degrees, a 30 percent evaluation is warranted 
for the major extremity, while a 20 percent evaluation is 
warranted for the minor extremity.  Id.  

In a January 1999 rating determination, the RO granted 
service connection for tendonitis of the left elbow and 
assigned a 10 percent disability evaluation.

In March 2001, the veteran requested an increased evaluation.  
At the time of the examination, the veteran reported having 
pain in his elbows since 1990.  He noted that the pain had 
progressively worsened over the past several years.  He 
described the pain as a sharp ache which would come on 
intermittently, associated with stiffness in the morning, and 
last thirty minutes.  It was aggravated by any kind of 
minimal strenuous activity involving the elbow.  The veteran 
reported flare-ups of pain on a daily basis lasting several 
hours precipitated by any minimal strenuous activity 
involving the elbows, especially in cold or humid weather.  
The veteran stated that the pain interfered with his daily 
activities as he was not able to lift anything weighing more 
than 15 pounds, especially during flare-ups.  

Physical examination of the left elbow revealed flexion 
limited to 125 degrees, forearm pronation to 50 degrees, and 
supination to 35 degrees.  Pain began at 130 degrees of 
flexion and ended at 125 degrees. On acute flare-ups of pain 
there was probably 25 percent less range of motion of the 
left elbow.  The examiner stated that he could not give an 
exact degree measurement.  Pain was visibly manifested in the 
left elbow on motion.  There was no deformity or ankylosis 
involving the left elbow.  X-ray of the left elbow revealed 
normal architecture of the bone with preservation of the 
joint of the left elbow.  A diagnosis of chronic tendonitis 
of the left elbow was rendered at that time.  

At the time of a July 2002 outpatient visit, the veteran 
reported having a sudden twitch in his left elbow after 
pouring a 5 gallon drum of oil.  He noted pain and swelling 
the next day.  Physical examination revealed localized pain 
to the posterolateral aspect of the radiohumeral joint, 
posterior to the radial head.  There was no tenderness of the 
origins of the radial wrist extensors and no pain was 
elicited on resisted wrist dorsiflexion.  There was also no 
tenderness or swelling on the olecranon bursa.  Range of 
motion of the elbow was from 12 to 124 degrees with 79 
degrees supination and 82 degrees pronation.  A diagnosis of 
left elbow pain, etiology undetermined, was rendered at that 
time.  

In December 2002, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported having no redness, increased warmth, or locking of 
the elbow.  He also noted that he was not taking medication 
for his elbow.  

Physical examination of the left elbow showed no deformity, 
swelling, local increased warmth, or ligament laxity.  Motion 
of the elbow was smooth without crepitation or apparent pain.  
Active and passive range of motion of the left elbow was from 
21 degrees to 120 degrees.  The forearm pronated and 
supinated 80 degrees.

A diagnosis of tendonitis of the left elbow manifested by 
exertional elbow pain, limitation of elbow extension, and 
characteristic radiographic changes, was rendered.  

An increased evaluation is not warranted for the veteran's 
tendonitis of the elbow under DCs 5206 or 5207.  At the time 
of the veteran's May 2001 VA examination, flexion of the left 
elbow was to 125 degrees, with forearm pronation to 50 
degrees and supination to 35 degrees.  Moreover, at the time 
of a July 2002 visit, the veteran was found to have range of 
motion of the elbow from 12 to 124 degrees with supination to 
79 degrees and pronation to 82 degrees.  Finally, at the time 
of the veteran's December 2002 VA examination, active and 
passive range of motion of the elbow was from 21 to 120 
degrees.  None of the reported readings demonstrate that an 
increased evaluation is warranted.  

At this time, the current evaluation contemplates 
periarticular pathology productive of painful motion or the 
equivalent of limitation of extension to 45 degrees or 
limitation of flexion to 100 degrees.  In order to warrant an 
increased evaluation, there must be the functional equivalent 
of limitation of extension to 75 degrees or limitation of 
flexion to 90 degrees.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board does note that the veteran was found to 
have pain at 130 degrees of flexion but that the pain ended 
at 125 degrees at the time of the May 2001 VA examination.  
It further observes that the pain was visibly present with 
elbow motion at that time.   Moreover, while the examiner 
could not give an exact degree measurement as to limitation 
of motion caused by pain, he did indicate that on acute 
flare-ups there was probably a 25 percent loss of motion for 
the left elbow.  The examiner further indicated that there 
was no deformity on ankylosis of the elbow.  Furthermore, at 
the time of the December 2002 VA examination, the motion of 
the left elbow was smooth without crepitation or apparent 
pain.  Even when taking into consideration the loss of motion 
caused by pain or any other factor and 38 C.F.R. §§ 4.40, 
4.45, and 4.59, an increased evaluation based upon limitation 
of function is not warranted.  A 25 percent reduction in 
motion would still not warrant an increased evaluation for 
flexion or extension under DCs 5206 or 5207.  The Board is 
sympathetic to the veteran's beliefs but is placing greater 
emphasis upon the objective medical findings.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  




Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The veteran has not been recently hospitalized 
for his left knee or left elbow disorders.  The Board notes 
that while the veteran has reported missing several weeks 
worth of work in the last year, he still continues to 
maintain full-time employment.  Moreover, the assigned 
schedular disability evaluation for these disorders 
contemplates interference with employment.

In view of these findings and in the absence of evidence, the 
Board concludes that the schedular criteria adequately 
contemplate the nature and severity of the veteran's service-
connected left knee tendonitis with spurring and dish 
involvement and left elbow tendonitis and that the record 
does not suggest, based upon these findings documented within 
the clinical reports, that the appellant had an "exceptional 
or unusual" disability such to require referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service prior to that time.  


ORDER

An evaluation in excess of 10 percent for tendonitis of the 
left knee, with spurring and dish involvement, is denied.

An evaluation in excess of 10 percent for tendonitis of the 
left elbow, is denied.  


REMAND

As to the veteran's claim for an increased evaluation for 
eczematous dermatitis, the Board notes that the regulations 
governing skin disorders changed during the course of this 
appeal.  When a regulation changes during the pendency of a 
claim for VA benefits and the regulation substantively 
affects the claim, the claimant is entitled to resolution of 
his claim under the version of the regulation that is most 
advantageous to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000), 
VA's General Counsel held that when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, a determination as to 
whether the intervening change is more favorable to the 
veteran should be made.  If the amendment is more favorable, 
that provision should be applied to rate the disability for 
periods from and after the effective date of the regulatory 
change; and the prior regulation should be applied to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  

The current VA examinations of record do not provide 
sufficient information to properly evaluate the veteran's 
claim under the new rating criteria, especially as it relates 
to the amount of area affected and what percentage of the 
body it covers.  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, this case is remanded for the following:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of any current skin 
disorder.  All indicated tests and 
studies should be performed and all 
findings must be reported in detail.  The 
examiner is requested to prepare an 
examination report that complies with the 
new criteria for the skin.

2.  Pursuant to 38 C.F.R. § 3.655 (2002), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination without good 
cause, the claim will be denied.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  This Remand serves as 
notice of the regulation.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21- 1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

